Citation Nr: 0320023	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  98-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
stress fracture to the right proximal tibia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
stress fracture to the left proximal tibia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran service with the National Guard which included 
active duty for training from November 1980 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed a 10 percent evaluation 
for the residuals of stress fractures to both the right and 
left proximal tibia.  

The case has been before the Board on several previous 
occasions, most recently in January 2000 and October 2001, 
when it was remanded for additional development.  The 
requested development having been completed to the extent 
possible, the case is again before the Board for appellate 
adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Throughout the appeal period, the veteran's residuals of 
a stress fracture of the right tibia have been manifested by 
complaints of lower leg pain, but have objectively been found 
to be asymptomatic other than findings of slight edema; 
resulting moderate knee or ankle disability is not shown. 

3.  Throughout the appeal period, the veteran's residuals of 
a stress fracture of the left tibia have been manifested by 
complaints of lower leg pain, but have objectively been found 
to be asymptomatic other than findings of slight edema; 
resulting moderate knee or ankle disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of right tibial stress 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.6, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2002).

2.  The criteria for a compensable evaluation for service-
connected residuals of left tibial stress fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.6, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326a; see also Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); VAOPGCPREC 
1-2003 (May 21, 2003).

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The veteran was notified in the RO's April 1998 rating 
decision that the criteria for an increased evaluation for 
the claimed disorders had not been met.  The rating decision; 
the July 1998 statement of the case (SOC); the October 2000, 
January 2001, March 2001, and December 2002 supplemental 
statements of the case (SSOCs); and the January 2000 and 
October 2001 Board remands informed the veteran of the 
evidence needed to substantiate his claims.  In a letter 
dated in April 2002, the RO notified the veteran of the 
evidence he should provide and which evidence would be 
retrieved by VA.  The provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 have been satisfied.  See Quartuccio, 
supra.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained VA 
and private medical records identified by the veteran.  The 
Board has also afforded the veteran a VA examination.  
Additionally, the veteran was scheduled for a hearing before 
a Member of the Board in March 1999, although he failed to 
report.  The Board therefore finds that additional 
development is not required.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Legal Criteria.  In general, disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical or laboratory 
findings.  Nor will ratings be assigned to organic diseases 
and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Diagnostic Code 5262 is the most appropriate code under which 
to evaluate the veteran, as it covers fractures of the tibia 
and fibula.  The veteran's residuals of a fracture of the 
left tibia and fibula are rated under Diagnostic code 5262, 
which provides that malunion of the tibia and fibula of 
either lower extremity warrants a 10 percent evaluation when 
the disability results in slight knee or ankle disability.  A 
20 percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. Part 4, Code 5262.

Factual Background.  In a July 1991 rating decision, the RO, 
pursuant to a June 1991 Board decision, granted service 
connection for residuals of stress fractures of both the 
right and left proximal tibias, and assigned a noncompensable 
evaluation for each.  In a May 1993 rating decision, the RO, 
pursuant to an April 1993 Board decision, granted a 10 
percent evaluation for residuals of the right leg stress 
fracture and a 10 percent evaluation for residuals of the 
left leg stress fracture, effective January 16, 1990.

An October 1997 VA outpatient note reflects that the veteran 
presented with complaints of lower leg pain and slight edema 
of the lower legs and ankle.  He indicated that both legs had 
been broken in 1980 and were "repaired."  He also stated 
that he had had right knee pain since 1982, secondary to a 
knee fracture.  On objective examination, the veteran had 
mild tenderness below the right knee.  Four hundred 
milligrams of Ibuprofen was prescribed.  X-rays of both knees 
reflected no bone or joint abnormality.  The clinical 
impression was of a normal examination.

In November 1997, the veteran filed a claim for an increased 
evaluation for residuals of the stress fractures.  In his 
August 1998 substantive appeal (VA Form 9), the veteran 
stated that his knees "[did] not bend well," and that he 
had trouble walking and standing.  The veteran indicated that 
his pain was worse than it ever had been.

An August 1998 record from T. B. Pearlstein, M.D., reflects 
that there was no clubbing, cyanosis, or edema of the 
extremities.  Distal pulses were 2+.  Trace pretibial edema 
was noted, however.  The veteran's gait was characterized as 
normal.  

The veteran was afforded a VA examination in December 2000.  
The veteran reported that he had pain in both legs, 
especially when walking between 10 and 15 feet, or climbing 
more than two or three steps.  He reported being employed in 
the construction business, and stated that he missed 
approximately 20 days per year due to pain.  Part of his 
work-related duties included climbing ladders and standing.  
He did not use crutches, a brace, cane, or any corrective 
shoes.  He had never been operated upon for his condition.

On objective examination, the veteran appeared well-developed 
and well-nourished.  He had a normal gait and stood normally.  
There was no leg length discrepancy.  He did complain of pain 
with palpation of both tibias anteriorly.  There was no 
evidence of any redness, heat, swelling, or joint effusion.  
There was no guarding of motion.  There was full range of 
motion of both knees from 0 degrees of extension to 140 
degrees of flexion.  The examining physician noted that the 
areas of reported tenderness varied somewhat when the 
veteran's view of his lower extremities was blocked.  There 
was no evidence of any arthritic changes or joint swelling.  
A review of February 2000 x-rays of the tibia and fibula, 
bilaterally, was completely negative.  Likewise, December 
2000 x-rays of the tibia and fibula, bilaterally, were 
normal.

The examiner further stated:

At this examination, I fin[d] no 
collaboration of any stress fractures having 
. . . taken place in the alleged areas.  I 
am unable to explain the patient's 
subjective complaints on the basis of 
negative examination and negative x-rays at 
this time.

A February 2001 letter from T. B. Pearlstein, M.D., 
states:

This letter is in regard to your request for 
information regarding your remote knee 
injury from your time in the Armed Forces.  
From your history the knees have continued 
to worsen.  According to you, it feels like 
there are pieces of loose fragments floating 
in the knee.  I have reviewed your films 
from the VA.  Unfortunately they are not of 
the highest quality but from what I can 
ascertain although the knee space appears 
good, I cannot make any definitive comment 
regarding the tibia plateau where the 
fracture occurred.  A single extra bone is 
seen in the knee although [it is] unclear to 
me exactly where it is in the knee joint.  
It measures about one centimeter in size.  
My recommendation would be to follow up with 
[an] orthopedic surgeon regarding endoscopic 
surgery.  There is no doubt that the knees 
are worsening symptomatically despite non 
steroidal use.

An April 2002 treatment note from the Montgomery VAMC 
indicates that the veteran had complaints of pain in his 
knees.  Trace edema was noted in the extremities.  
Assessments of coronary artery disease, hyperlipidemia, 
obesity and degenerative joint disease of the knees were 
noted.  Otherwise, treatment records from this VA facility, 
dated from January 2002 to May 2002, were negative for 
complaints of or treatment for a tibia or fibula disorder.  

Analysis.  Under Diagnostic Code 5262, a 20 percent 
evaluation requires that the malunion of the tibia and fibula 
of either lower extremity produces moderate knee or ankle 
disability.  The Board notes that the words "slight," 
"moderate" and "severe," as used in the various diagnostic 
codes, are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board notes that although an October 1997 VA outpatient 
note reflects slight edema of the lower extremities and 
ankle, and mild tenderness below the right knee, x-rays taken 
at that time were normal, and reflected no bone or joint 
abnormality.  At the time of the veteran's December 2000 VA 
examination, there was no evidence of any redness, heat, 
swelling, or joint effusion of the veteran's knees.  There 
was also no guarding of motion.  There was full range of 
motion of both knees from 0 degrees of extension to 140 
degrees of flexion.  X-rays of the tibia were normal.

As such, the evidence does not approximate moderate 
disability of either the knee or ankle due to the residuals 
of stress fractures of the right and left tibias.  Although 
Dr. Pearlstein's February 2001 letter indicates that the 
veteran's knees were "worsening symptomatically," Dr. 
Pearlstein has provided no more specific medical findings to 
reflect that the veteran's knees are moderately disabling due 
to the residuals of stress fractures of the right and left 
tibias.  On the contrary, the Board notes that at the time of 
the veteran's December 2000 VA examination, although the 
veteran complained of pain in his lower extremities, x-rays 
were negative for any abnormality.  The assessment in April 
2002 of degenerative joint disease of the knees is not 
supported by x-ray findings and appears to be based solely 
upon the veteran's complaints.  Further, he had a full range 
of motion of both knees from 0 degrees of extension to 140 
degrees of flexion.  See Plate II of 38 C.F.R. § 4.71.  
Accordingly, a 20 percent evaluation for residuals of a 
stress fracture for either proximal tibia is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, §§ 4.7, 4.20, 4.40, 
Diagnostic Code 5262.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  Furthermore, while the 
veteran is competent to describe symptoms he has, as a 
layperson he is not competent to attribute such symptoms to a 
specific disability, here, significantly, residuals of a 
fracture of the left tibia and fibula.  On that point, 
medical opinion must prevail.  Once again, the December 2000 
medical examiner found the fracture residuals to be 
asymptomatic and stable.  The examiner concluded that the 
symptoms described by the veteran were not attributable to 
the service-connected fracture residuals.

The Board has considered an extraschedular evaluation with 
respect to the veteran's residuals of stress fractures of the 
proximal tibias.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  However, there is no 
indication that, as a result of the veteran's service-
connected disabilities, he has experienced any loss of income 
or career opportunities commensurate with a "marked 
interference with employment."  Specifically, at the time of 
his December 2000 VA examination, the veteran stated that he 
missed only approximately 20 days per year due to his 
disabilities.  Therefore, an extraschedular evaluation for 
residuals of stress fractures of the proximal tibias is not 
warranted.

In sum, the weight of the evidence establishes that the 
veteran's residuals of stress fractures of both the left and 
right tibias are no more than 10 percent, or slightly, 
disabling.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture to the right proximal tibia is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture to the left proximal tibia is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

